Citation Nr: 0922150	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include entitlement to separate compensable 
ratings for each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, his service-
connected tinnitus is manifested by recurrent bilateral 
ringing in the ears.  


CONCLUSION OF LAW

A higher initial rating for tinnitus is not warranted.  38 
U.S.C.A. § 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that the RO issued a notice 
letter with regard to the issue on appeal in June 2004 which 
advised the Veteran of the evidence and information needed to 
substantiate his claim.  This letter further advised the 
Veteran of which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  The Veteran was also asked to provide any evidence 
in his possession that he believes might support his claim.  
Furthermore, in correspondence dated in March 2006 the 
Veteran was advised as to both the disability rating and 
effective date elements of his claim.  

The May 2006 letter advised the Veteran as to the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for higher evaluations and/or earlier effective dates.  
Despite the post-adjudication timeliness of the March 2006 
notice letter, the record reflects that the Veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence.  No additional evidence was 
submitted.  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder, he was afforded a VA examination, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

The Veteran's representative has asserted that the Veteran is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because the Veteran has tinnitus 
in each ear.  The Board notes that the RO addressed the issue 
as one which included the question of a higher initial rating 
for tinnitus.  

In a December 2004 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, the maximum schedular evaluation for tinnitus.  The 
Veteran's representative submitted a notice of disagreement 
and argued that Diagnostic Code 6260 allowed for assignment 
of a separate 10 percent rating for tinnitus of each ear.  
The Veteran appealed to the Board.

The Board first notes that it has been VA's policy for a 
number of years that, where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying Diagnostic 
Code 6260 specifically require the assignment of a single 
evaluation for bilateral tinnitus.  

The Board recognizes that the Veteran filed his claim for 
service connection prior to the effective date of the June 
2003 amendment.  However, on May 22, 2003, VA's Office of 
General Counsel issued a precedential opinion, holding that 
Diagnostic Code 6260, as in effect both prior to June 10, 
1999, and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The opinion further holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-
2003.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision and affirmed 
VA's longstanding interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  (Since the Federal Circuit's decision in Smith, 
the Board has lifted the stay of adjudication of tinnitus 
rating cases.) 

Thus, in this case, the Veteran's service-connected tinnitus 
has been assigned the maximum schedular rating of 10 percent, 
even though his claim has been pending since before the 2003 
amendment.  38 C.F.R. §4.87, Diagnostic Code 6260.  

The Board also notes in passing that the Veteran indicated 
that he had intermittent tinnitus of his left ear only when 
examined by VA in July 2004.  Although the Veteran's 
representative has since argued for separate 10 percent 
ratings for each ear, there is clearly some discrepancy as to 
whether the Veteran's tinnitus is unilateral or bilateral.  
However, for the purpose of this opinion, and having resolved 
doubt in favor of the Veteran, the Board will presume that 
his tinnitus is bilateral.  Nevertheless, for the reasons 
discussed above, even if his tinnitus is accepted as being 
bilateral, a single 10 percent rating is the maximum 
schedular rating available for his tinnitus.

Additionally, there is no evidence relative to this 
disability showing an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2008).  At the July 2004 VA examination the Veteran 
indicated that his tinnitus was not debilitating and he was 
able to drive and perform his activities of daily living.  
The current evidence of record does not demonstrate that 
tinnitus has resulted in frequent periods of hospitalization 
or is of such severity as to result in marked interference 
with employment.  § 3.321.  It is undisputed that service-
connected disability can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2008).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the Veteran's tinnitus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include entitlement to a separate compensable 
rating for each ear, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


